     Case 1:19-mc-00145-TSC Document 282-5 Filed 09/30/20 Page 1 of 3




           SUPPLEMENTAL EXPERT DECLARATION
                 OF MARK A. EDGAR, M.D.

      1.   My name is Mark A. Edgar, M.D. I am a practicing and
board-certified anatomic pathologist and neuropathologist, and I am
employed at the Mayo Clinic in Jacksonville, Fla. On October 24, 2019,
I provided a sworn declaration describing the risk that executions
involving the injection of pentobarbital will cause the prisoner to suffer
flash pulmonary edema. This declaration supplements my previous
declaration and assumes the reader’s familiarity with it. The statements
and conclusions I make in this declaration are true and correct to the best
of my knowledge and experience and to a reasonable degree of medical
certainty.

      2.    An eyewitness to the September 22, 2020, execution of
William LeCroy (Jordan Kudisch from WTHI-TV) described LeCroy as
very calm at first, but as the execution began, “His stomach was going
up and down. It was very intense. He was grasping for air.” This
description indicates respiratory distress, and the inmate’s stomach
“going up and down” is in keeping with increased work of breathing
with the diaphragm forcefully contracting in an effort to draw air into
edematous lungs and forcing the abdominal wall outward in the process.
Kudisch continues: “The next thing I saw was the mouth drop and his
eyes close”. That LeCroy’s eyes were described as closing after the
onset of respiratory distress is strong evidence that he was awake during
the onset of flash pulmonary edema.

      3.    Unlike autopsy reports which are produced by observers with
years of training and experience, eyewitness reports are provided largely
by people with no medical expertise and who cannot be expected to
identify unexpected findings that would indicate respiratory distress. It is
therefore not surprising that a minority of eyewitnesses descriptions
contain sufficient detail to infer the presence, let alone the time of onset
of respiratory compromise. It is therefore significant that in seven
eyewitness reports referenced in my previous declaration (Anthony


                                                                Ex. 5 - Page 1
     Case 1:19-mc-00145-TSC Document 282-5 Filed 09/30/20 Page 2 of 3




Shore, Scotty Morrow, Michael Yowell, Vaughn Ross, Erick Davila,
Elroy Chester, and Danny Bible) the description indicates abnormalities
of breathing prior to loss of consciousness.

      4.    Agonal breathing is, as the name implies, a pattern of
abnormal respiration immediately preceding death. This type of
breathing may be due, in part, to the effects of pulmonary edema in
patients with lungs that fill with fluid due to heart failure immediately
prior to death. But agonal breathing immediately precedes death, and
lethal injection executions last, on average, about 20 minutes. Agonal
breathing would be expected later in the execution if it occurred, and
certainly not while the inmate was still awake.

       5.    Dr. Antognini’s suggestion that pulmonary edema seen in
autopsies of inmates executed with overdoses of pentobarbital could
arise postmortem is at odds with decades of experience by pathologists
and defies common sense. If pulmonary edema arose as a postmortem
artifact, then it would not be noted in autopsy reports (such as that of
inmate Purkey), we would not seek evidence of its presence at the time
of autopsy, and we would not teach pathology residents how to examine
the lungs to detect it. Purkey’s autopsy showed “frothy pulmonary
edema in trachea and mainstem bronchi.” As explained in my previous
declaration, the presence of foam or froth in the airways shows the
active mixing of fluid and air, which can only occur when the person is
still breathing. Froth indicates that the person continued breathing for a
significant period of time after the onset of pulmonary edema, which
itself stems from the corrosive effect of the highly alkaline pentobarbital
solution on the lung capillaries and tissues (which, if injected into a
peripheral vein, the drug reaches before it reaches the brain). Reports of
respiratory distress before the loss of consciousness suggest that the
onset begins soon after the drug is administered.

      6.    Dr. Crowns’s field of expertise is forensic pathology. He is
neither a pharmacologist nor an anesthesiologist, and he does not
practice clinical medicine. Yet he testifies that inmates executed using


                                                                Ex. 5 - Page 2
     Case 1:19-mc-00145-TSC Document 282-5 Filed 09/30/20 Page 3 of 3




pentobarbital would not experience pain from pulmonary edema because
of the time needed for pentobarbital “...to clear from the respiratory and
cardiac receptors of the brain stem.” As a pathologist, Dr. Crowns is not
qualified to offer this opinion concerning the pharmacological effects of
pentobarbital on the brain, and he offers no support for his opinion.

      7.    In summary, I believe that opinions provided by experts for
the government are, at turns, incorrect, misleading, and selectively
disregard inconvenient data that directly contradicts their testimony.

I declare under penalty of perjury that the foregoing is true and correct to
the best of my knowledge.

Dated this, the 28th day of September, 2020.


                                        __________________________
                                        Mark A. Edgar, M.D.




                                                                Ex. 5 - Page 3
